w \ ,.§ew ' w
THE TEXAS COURT OF CRIMINAL APPEALS
P.O. BOX IZBOB.CAPITOL STATION . Y"’s
~ ~ z *FIP -
v AUSTIN TEXAS 78711 ©§§;C;;E;E;nvj§lp;§§
. ...... ` ¢¢¢¢¢¢¢¢¢¢ ¢ ¢¢¢¢¢¢¢ -¢.¢.`¢.¢¢¢'¢» JUL 192©1§

x
Ex;;PARTE,
X A m ©l@rl<
wILLIS -DEWAYNE 'DOUGLAS ' X _TM
§ `RE, wR-41,516~03

WILLIS THE RELATOR..E]`;LE` LEAVE -'.OF COURT OF CRIMINAL APPEALS
` `ASv 'I'O `067 DAYS ELAPSED.-I-NGT`.+-FORWARDING SUCH
APPLICATION WRIT OF HABEAS CORPUS

»'_I'_HAT I'l‘ TAKE ORIGINAL JURI'SDICI‘ION
' BY 'WRIT OF MANDAMUS

'IO THE §CNORABLE 'l'EXAS COURT OF. CRIMINAL’ APPEALS:

NOW OOMES WILLIS\DEWAYNE DOUGLAS, the Relator, as Exparte, in the above'enva;}h
titled Writ of Mandamus, in Writ Number: 41,516-03, as to 067 days elapsed in
respondent not forwarding the Application.Writ of Habeas Corpus, as on timely
basis“., in the circumstances, the Court of Criminal Appeals, ordered that ad-

ditional facts were needed, shown as to the following;
'li

Relator, by and through, his pleading`of Ex Parte, will respect-
fully show this Honorable Court of Appeals, where it has been given
the original jurisdiction,.as to the Honorable Clerk Nors, of the
66th Judicial District Court, as noted: Applicationufor Writ 03/16/
l§v§§il§. .., as noted by date.......m...., ` '

l. As to the Court's Orésr, in submitting a copy of a timely filed
oréer which designates issues to be investigateé. 2. It is shown by
date of 05/22/15, as to this Honorable Court's Order, there is an
oversight by error, by éesignating the issue of proofr as to the dis-

trict attorney's office served as date: 05/22/15.

3. See Case Menu: Dewayne Douglas Willis, Active: Filed Modified:
03:14 pm, on 05/22/15, by the Clerk Annette M. Nors;

 

 

If the Court Clerk, Honorable Nors, requested, by Order of the
Court of Criminal Appeals, that relator contends that he filed an
application for a writ of'habeas corpus in the 66th District Court
of Hill County, and more than 35 days had elapsed, and the appli-
cation, and such application has not yet been forwarded to this..'

Court.., date of the order Filed: June 171 2015;

4. It is shown, by the relator, to this Honorable Court of Criminal

 

 

Appeals, thatjthe respondent,'by;date,_has fail to file a timelypis-

 

§ge_,_ez_§e_vpi,__v.h_:g»_r;_,_;.§ _ci§§rly _¢Stablis'hed,` ' through § reaso_p_a_rz;l.ehes_$,~.,

 

 

 

issgirx order1

5. Additional facts, is not supportedy or were not submitted, as

_ordsred by the Criminal Court of Appeals, an order designating issues

proof of the date the district attorney's office was served with the
"__~ / _

habeas application shall also §§ submitted with the response;

§§§E_D 9_1~§ RELATOR'-s 'REQUEST §§ *THE coURT,Q cR~IMINAL APPEALS
TAKING v0RIGIN1>,I_. JURIS'DT'ION §§ wAY _o_§ LEAvE FCR wRIT
§ wRIT_ §§ M~ANDAMU§

Relator,`Willis contends, as-a dispute, through material'facts, that
the given date, 05/22/15, were not served to the district attorney's

OffiC€$PS. Served as back-dated»

How can it be, when'there is~a factual dispute, in`existen, such

date cannot.justifyy date: 05/22/15., when factual dispute exists;-

The factual dispute is, that the Honorable Clerk, Ms. Nors, as re-
spondent were not aware of such Court Order 9£'05/22/15, and could
not have known about relator filing 3 writ of mandamus with the Court

§§ Criminal Appeals; Which was (Q§/ZB/ZOlS)..¢ on this date, writ of

 

mandamus were received and_presented to the Court; HOREOVER, the ap-

plication for a writ of habeas corpusr was filed: 03/16/15, a 102 days.

,`_.,./-

r-\
(J)
`.¢

The dispute is as to the Respondent, District Clerk of Hill~County
being ordered to file a response..; and submitting a copy of a timely
filed order which designates issues to be.investigated, how-is it that
such order was followedh“when.the,respondent, Clerk filed/submitted-
the date, before the Court of Criminal Appeals,'handed.down.itls'Order
pursuant to the date of receiving the original application for writ of

mandamus;

As to the Court's Crder, Respondent filed it‘s responsei,which were

May the 22, 20l§i

 

May the.28, 2015, 6 days later, relator file with the Court of Criminal

Appeals, upon leave to I'ie a writ of mandamus;

THEREAFTER¢ June 171 2915, is.when,respondent,'the Clerk of Hill County

 

was ordered to file a response,'which designates issues to be investi-
gated: Again were filed: Uune 171 2015.

lt is to note, that relator may be in error, as to the dates,'but as
was submitted, the date has been given and submitted an inappropriate

date, as to serving the district attorney‘s office,

WHEREFORE,'RELATOR, EX PARTE,`WILLIS DEWAYNE DOUGLAS, by and through
pro se, respectfully prays of this Honorable Court of Appeals, to take
original gurisdiction:of investigation of the application; of writ of
habeas corpus, through writ of mandamus, WR-4l,516-O3, and in all~ .…HH
things granted. b n
Signed the 3trd day of July, 2015. Respectfully Submitted

¢lfl,e.a